Case 1:14-cv-00362-LO-IDD Document 88 Filed 04/01/21 Page 1 of 1 PageID# 428




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division




TWENTIETH CENTURY FOX FILM CORP.,et al.

                               Plaintiffs,

V.                                                                             No. I:I4cv362
                                                                                (LO/IDD)
MEGAUPLOAD LIMITED,el al..

                               Defendants.


                                              ORDER


       UPON CONSIDERATION of the consent motion filed by Defendant Megaupload

Limited for a stay of this action because of a parallel criminal action pending in this Court

(No. l:12-cr-00003-LO), and Plaintiffs consenting thereto on certain terms and conditions stated

below, and finding good cause, it is hereby

       ORDERED that this matter be stayed until October 1, 2021, on the same terms and

conditions as set forth in the Court's original stay order (Dkt. No. 31); and it is further

       ORDERED that if there is a material change in circumstances, cither in this action or in

the related criminal matter, the parlies are instructed to promptly notify the Court, in which case

Plaintiffs may request a termination of the stay and a resumption of these proceedings.

                    ENTERED this day of f\^fJ                              2021.




Alexandria, Virginia
                                               Liam O't^rad^
                                               United StaleS^strict Judge
